Citation Nr: 0316740	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-03 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for acquired pes 
planus.

2.  Entitlement to service connection for residuals of a 
right great toe injury.

3.  Entitlement to service connection for residuals of dengue 
fever and dysentery.

4.  Entitlement to service connection for skin rash.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for residuals of injury 
to the knees and ankles.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION


The veteran had honorable active service from January 1943 to 
November 1945.

This appeal arises from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, that denied entitlement to service 
connection for the disorders listed on page one.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

The veteran testified before an RO hearing officer in January 
2002.


REMAND

VA has not offered the veteran a VA compensation and pension 
examination to determine the nature and etiology of the 
claimed disabilities.  Although the veteran underwent a VA 
audiometry evaluation and the RO has attempted to obtain all 
relevant records, VA's duty to assist also includes providing 
a medical examination or obtaining a medical opinion where 
such is necessary to make a decision on the claim.  See 
38 U.S.C. § 5103A(d) (West 2002).  There are no service 
medical records, and there is lay evidence from the veteran 
and his spouse describing events and symptoms in and shortly 
after service.  Given the specific circumstances of this 
case, it is the Board's judgment that VA should examine the 
veteran and obtain pertinent medical opinions.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for 
appropriate VA examinations to 
determine the nature and etiology of 
claimed acquired pes planus, residuals 
of a right great toe injury, residuals 
of dengue fever and dysentery, skin 
rash, hypertension, tinnitus, and 
residuals of claimed injury to the 
knees and ankles.  

2.  Each examiner should review the 
claims file and note that review in 
her/his report.  The examiners are 
asked to address the following:  

(a) If pes planus is found, is it at 
least as likely as not of service onset 
as claimed?

(b) The veteran claimed that during 
active service a rifle butt struck his 
right great toe causing bleeding and 
loss of the toenail.  If any current 
disorder of the right great toe is 
found, is it at least as likely as not 
of service onset as claimed?

(c) Are there any current residuals of 
dengue fever or dysentery?

(d) Is there any current skin rash or 
other skin disorder, and if so, it is 
at least as likely as not to be of 
service onset as claimed?

(e) Does the veteran have hypertension 
and, if so, is it at least as likely as 
not to be of service onset as claimed?

(f) VA audiometry reflects bilateral 
sensorineural hearing loss and the 
veteran has also reported tinnitus.  Is 
it at least as likely as not that 
either hearing loss or tinnitus is 
related to exposure to aircraft engine 
noise and gunfire during active service 
as claimed?

(g) Does the veteran have any current 
disorder of the knees or ankles, and if 
so, is it at least as likely as not to 
be of service onset as claimed? 

Each examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a legible 
report.  

3.  The RO should undertake any 
additional development suggested by the 
examiners' findings and opinions.  The RO 
should then review the claims file and 
ensure that all of the above mentioned 
development has been completed in full.  
If any development is incomplete or 
deficient in any manner, appropriate 
corrective action is to be implemented.  
After ensuring that all requested 
development has been completed to the 
extent possible, the RO should review the 
service-connection claims.  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


